Title: Abigail Adams Smith to Mary Smith Cranch, 8 February 1791
From: Smith, Abigail Adams
To: Cranch, Mary Smith


New York Febuary 8th 1791
your kind attention my Dear Aunt demands an early acknowledgement, you judge very right that it would contribute greatly to my happiness could I be indulged with the society of my friends in your part of the world— I often do most ardently wish for it—but fate has ordered it otherwise—[and] I must submit— the removeall of my Mamma and her family from this place has deprived me of a very great portion of Happiness I am however blessed with very Kind friends in Colln Smiths family to whom I am much indebted for friendly attentions and agreeable society— I have neither inclination or desire to mix in society—and I have no intimate friends out of my family— I sometimes feel as if I Stood alone in the World, seperated from all my nearest Connections and Dearest friends— this Winter has been a tedious and solitary one—to me— my Chrildren afford me amusement and employment but they are yet too young to afford me much society— William is an amiable Manly Child— John is with my Mamma— I fear that he will require more firmness and authority than I wish to exercise over them to Govern him—but he is a fine Lively Animated disposition— and Hollis—bids fair from the Colour of his Hair and Complexion to be a firebrand but at present he is the mildest temper I ever observed in a Baby— the Government of their dispositions and a proper attention to their early education—is a task which I feel myself incompetant to the proper performance of— the schools in this place so far as I have had an opportunity of judgeing are not equal to those we have in Boston—early prejudices are not easily conquered my Dear Madam—but with respect to education its advantages and General influence upon society in my mind we yankees far surpass thease southern People but this would be treason if permitted to go beyond your own family
I expect that you will have the sattisfaction of my Mammas society the ensueing year it is Supposed that Congress will rise in March and will not meet again untill the Autumn She writes me that She shall be in New York—on her Way in April— it is an ill Wind that Blows nobody any good— I will not repine at the Loss I shall sustain so Long as those I respect and esteem are to reap the advantage I suppose that I shall have the pleasure of my Brother Charles Society which is some consolation to me— it would afford me great pleasure to make a visit to Braintree and its Environs—the next Summer—but I scarce dare flatter myself with the idea— should my friend return early in the Spring and all matters concur—I shall indeavour to [fulfill?] this desire—
the Loss of Mrs Quincys and her Daughters society must be an unpleasant circumstance to your family Braintree has been by degrees robbed of some of its brightest ornaments— Parson Wibird I presume remains to grace the scene remember me to my Unkle and Cousins particularly if you please and beleive me at all times your affectionate / Neice
A Smith—
Dear Madam
I have inclosed a little parcell to my Grandmamma under cover to you & will be obliged if you will present it to her as a small token of my remembrance—and let me know how she enjoys her health this Winter—
A Smith
